DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 27 June 2022 for the application filed 07 November 2019. Claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/757,354, filed 08 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-31, drawn to a method of making a filter, in the reply filed on 27 June 2022 is acknowledged.  The traversal is on the ground(s) that “the Office has not carried the burden of providing any reason and/or example to support the conclusion that the claims of the restricted group are, in fact, distinct” (pg. 1). Applicant further argues that “the reasons offered by the Office is insufficient to support a conclusion of patentable distinctness between the restricted claims” (pg. 2).  
This is not found persuasive because Applicant has merely disagreed with the Restriction Requirement and has not provided any evidence or appropriate showing that such conclusions of distinctness were in error. In the Restriction Requirement mailed 26 April 2022, the Examiner provided sufficient reasons and/or examples to support conclusions of distinctness between the groups of invention. As stated in MPEP §803, “Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases. For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant”. The Examiner satisfied all requirements; Applicant has merely disagreed without offering evidence to the contrary.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 June 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
	The term “Hansen Solubility Parameter” is cited throughout the claims and has been defined in the Specification as the “distance that enables the charged polymeric solute to diffuse into the polymeric substrate without substantially altering the porosity of the polymeric substrate due to wholescale dissolution of the polymeric substrate in the transfer liquid” (pg. 3, lines 14-17). The Specification further discloses that Hansen Solubility Parameter distance is determined empirically (pg. 3, lines 17-18), and the ideal Hansen Solubility Parameter value for a polymeric substrate material and charged polymeric solute is determined based on “testing the resulting functionalized filter media against test solutions of known protein composition and concentration” (pg. 3, lines 18-24).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a portion of the charged polymeric solute” in step (b) renders the claim indefinite because it is unclear whether Applicant intended to reference the already introduced “a portion of the charged polymeric solute” in step (a) or introduce a unique “portion of the charged polymeric solute”. Claims 2-31 are also rejected due to their dependence on Claim 1.
Regarding Claims 6, 7, 14, 15, 20, 21, 25, 26, 29, and 30, the limitation “a solvent” in the phrase “wherein the transfer liquid comprises a solvent” renders each claim indefinite   because it is unclear whether Applicant intended to reference the already introduced “at least one solvent” in Claim 1 or introduce a unique “solvent”.

Claim Rejections - 35 and USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JOHNSTON-HALL et al. (US PGPub 2011/0147308 A1).
Regarding Claim 1, JOHNSTON-HALL discloses charged porous polymeric membranes comprising a porous polymeric membrane substrate functionalized with a charged polymer (abstract). Such polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., polymeric substrate; p0022). JOHNSTON-HALL further discloses the recognized need in the art for a relatively simple process for making such membranes that do not deleteriously affect the filtration properties of the membranes (p0018). The proposed solution includes introducing positively-charged or negatively-charged polymers onto the membranes by soaking the membranes in dilute solutions of the charged polymers prepared by dissolving said polymers in an appropriate solvent such as water or ethanol (i.e., contacting a porous polymeric substrate with a transfer liquid comprising at least one solvent and a charged polymeric solute; soaking: p0065, dissolved polymers in solvent: p0057). Such a process requires a contact period wherein the membrane is soaked in the charged polymer solution (i.e., for a time; removing the transfer liquid from the polymeric substrate; p0065) at a certain temperature (i.e., at a temperature; p0081).
The limitation regarding the transfer liquid and the polymeric substrate having a Hansen Solubility Parameter (“HSP”) distance of from about 10 to about 35 is considered an inherent property of the polymeric substrate. Because the cited prior art discloses the same generally claimed “polymeric substrate” and “transfer liquid comprising at least one solvent and a charge polymeric solute”, without any additional limitations delimiting the identity or even type of polymer or solvent, and further, because the cited prior art discloses the formation of a filtration membrane functionalized with charged polycations or polyanions, this claimed limitation directed toward a HSP distance range is inherently disclosed. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).
Alternatively, based on the disclosed details regarding HSP, i.e., the substrate solubility in a given solvent, the claimed HSP distance range is considered to be a result-effective optimizable variable. As indicated by the Specification, the HSP distance is a measured, empirical property determined based on testing and validation (pg. 3, lines 14-24). As such, this limitation is considered routinely optimizable, i.e., one of ordinary skill in the art would find it obvious to experiment with and test different transfer liquid formulations to achieve the desired HSP distance range claimed (i.e., too large of an HSP value and the transfer liquid is considered too poor of a solvent to functionalize the membrane; conversely, too low of an HSP value indicates the transfer liquid is too strong of a solvent for the membrane and membrane integrity is compromised). Such a practice is not considered inventive but routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed range of an HSP distance of from about 10 to about 35 is alternatively considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
The limitation “to trap a portion of the charged polymeric solute on the surface of the polymeric substrate” is interpreted to be an intended result of the claimed steps of the invention. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Because JOHNSTON-HALL discloses that a charged porous polymeric membrane comprising charged outer and inner coatings is produced (abstract), it is inherent the that disclosed process of soaking/immersing would result in the claimed limitation wherein a portion of the charged polymeric solute is trapped on the surface of the polymeric substrate.

Regarding Claims 2-5, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. The limitations requiring the HSP distance to be from about 10 to about 32 (Claim 2), from about 13 to about 30 (Claim 3), from about 13 to about 25 (Claim 4), and from about 13 to about 20 (Claim 5) are considered inherent properties of the claimed polymeric substrate as explained. Briefly, because the cited prior art discloses the same generally claimed “polymeric substrate” and “transfer liquid comprising at least one solvent and a charge polymeric solute”, without any additional limitations delimiting the identity or even type of polymer or solvent, and further, because the cited prior art discloses the formation of a filtration membrane functionalized with charged polycations or polyanions, these claimed limitations directed toward various HSP distance ranges are inherently disclosed. 
Alternatively, based on the disclosed details regarding HSP, i.e., the substrate solubility in a given solvent, the claimed HSP distance range is considered to be a result-effective optimizable variable. As indicated by the Specification, the HSP distance is a measured, empirical property determined based on testing and validation (pg. 3, lines 14-24). As such, this limitation is considered routinely optimizable, i.e., one of ordinary skill in the art would find it obvious to experiment with and test different transfer liquid formulations to achieve the desired HSP distance range claimed (i.e., too large of an HSP value and the transfer liquid is considered too poor of a solvent to functionalize the membrane; conversely, too low of an HSP value indicates the transfer liquid is too strong of a solvent for the membrane and membrane integrity is compromised). Such a practice is not considered inventive but routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed HSP ranges of from about 10 to about 32 (Claim 2), from about 13 to about 30 (Claim 3), from about 13 to about 25 (Claim 4), and from about 13 to about 20 (Claim 5) are alternatively considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 6, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from… a polar protic solvent; p0057).
Regarding Claim 7, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from the group consisting of… ethanol; p0057).
Regarding Claim 8, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 1. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).
Regarding Claim 9, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent (i.e., the charged polymeric solute is miscible in the transfer liquid; p0057).
Regarding Claims 10-13, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 9. The limitations requiring the HSP distance to be from about 10 to about 32 (Claim 10), from about 13 to about 30 (Claim 11), from about 13 to about 25 (Claim 12), and from about 13 to about 20 (Claim 13) are considered inherent properties of the claimed polymeric substrate as explained. Briefly, because the cited prior art discloses the same generally claimed “polymeric substrate” and “transfer liquid comprising at least one solvent and a charge polymeric solute”, without any additional limitations delimiting the identity or even type of polymer or solvent, and further, because the cited prior art discloses the formation of a filtration membrane functionalized with charged polycations or polyanions, these claimed limitations directed toward various HSP distance ranges are inherently disclosed. 
Alternatively, based on the disclosed details regarding HSP, i.e., the substrate solubility in a given solvent, the claimed HSP distance range is considered to be a result-effective optimizable variable. As indicated by the Specification, the HSP distance is a measured, empirical property determined based on testing and validation (pg. 3, lines 14-24). As such, this limitation is considered routinely optimizable, i.e., one of ordinary skill in the art would find it obvious to experiment with and test different transfer liquid formulations to achieve the desired HSP distance range claimed (i.e., too large of an HSP value and the transfer liquid is considered too poor of a solvent to functionalize the membrane; conversely, too low of an HSP value indicates the transfer liquid is too strong of a solvent for the membrane and membrane integrity is compromised). Such a practice is not considered inventive but routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the claimed HSP ranges of from about 10 to about 32 (Claim 10), from about 13 to about 30 (Claim 11), from about 13 to about 25 (Claim 12), and from about 13 to about 20 (Claim 13) are alternatively considered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claim 14, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 9. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from… a polar protic solvent; p0057).
Regarding Claim 15, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 9. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from the group consisting of… ethanol; p0057).
Regarding Claim 16, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 9. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).
Regarding Claim 17, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses suitable negatively charged polymers include copolymers with monomers having negatively charged groups, such as styrene sulfonates (i.e., wherein the charged polymeric solute is negatively charged; p0060).
Regarding Claim 18, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses suitable negatively charged polymers include copolymers with monomers having negatively charged groups, such as styrene sulfonates (i.e., wherein the charged polymeric solute comprises a sulfone or a sulfonate group; p0060).
Regarding Claim 19, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses suitable negatively charged polymers include copolymers with monomers having negatively charged groups, such as styrene sulfonates (i.e., wherein the charged polymeric solute is a polystyrene sulfonate; p0060).
Regarding Claim 20, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from… a polar protic solvent; p0057).
Regarding Claim 21, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 17. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from the group consisting of… ethanol; p0057).
Regarding Claim 22, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 17. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).
Regarding Claim 23, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1. JOHNSTON-HALL further discloses suitable positively-charged monomers of the charged polymer include diallyldimethyl ammonium chloride (i.e., wherein the charged polymeric solute is positively charged; p0061).
Regarding Claim 24, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 23. JOHNSTON-HALL further discloses suitable positively-charged monomers of the charged polymer include diallyldimethyl ammonium chloride (i.e., wherein the charged polymeric solute is selected from the group consisting of polydiallyldimethylammonium chloride; p0061).
Regarding Claim 25, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 23. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from… a polar protic solvent; p0057).
Regarding Claim 26, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 23. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from the group consisting of… ethanol; p0057).
Regarding Claim 27, JOHNSTON-HALL inherently discloses or makes obvious the methods of Claim 23. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022).

Claim Rejections - 35 USC § 103
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON-HALL et al. (US PGPub 2011/0147308 A1), as applied to Claim 1 above, and further in view of SONG et al. (US PGPub 2010/0133172 A1).
Regarding Claim 28, JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 1 but fails to disclose the charged polymeric solute comprises a styrene-maleic anhydride copolymer or a styrene-maleimide copolymer.
SONG discloses coatings for permselective membranes susceptible to fouling (abstract), e.g., polyethersulfone membranes (p0004). The coatings include hydrophilic polymers, such as styrene-maleic anhydride copolymers (p0013, Claim 6) and are applied by dipping the underlying membrane into a solution of the coating (p0017). Advantageously, such a hydrophilic coating offers increased fouling resistance (p0011). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a styrene-maleic anhydride copolymer coating as taught by SONG in the method of making a polyethersulfone membrane of JOHNSTON-HALL.
Regarding Claim 29, modified JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 28. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from… a polar protic solvent; p0057).
Regarding Claim 30, modified JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 28. JOHNSTON-HALL further discloses the charged polymers are dissolved in an appropriate solvent, which include water or ethanol (i.e., wherein the transfer liquid comprises a solvent selected from the group consisting of… ethanol; p0057).
Regarding Claim 31, modified JOHNSTON-HALL inherently discloses or makes obvious the method of Claim 28. JOHNSTON-HALL further discloses the polymeric membranes include polyvinylidene difluoride and polyethersulfone membranes (i.e., wherein the polymeric substrate is a polyethersulfone or a polyvinylidene difluoride; p0022). Similarly, SONG further discloses the membrane to which styrene-maleic anhydride copolymer is applied includes commonly fouled polyethersulfone membranes (p0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BIKEL et al. (US PGPub 2013/0299428 A1) discloses polymeric porous membranes comprising charged functional groups, including the claimed negatively-charged polystyrene sulfonate and the positive-charged polydiallyldimethylammonium chloride.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777